Citation Nr: 0838780	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 60 percent 
disabling for service-connected bronchial asthma with chronic 
obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board notes that the veteran's claim was readjudicated in 
an August 2006 rating decision.  However, the current appeal 
stems from the initial evaluation assigned upon service 
connection granted by in a January 2006 rating decision due 
to the receipt of additional medical evidence within one year 
of the January 2006 rating decision.  38 C.F.R. §§ 3.156(b), 
3.160(c), (d).

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 15, 2008, the competent medical evidence did 
not show that the veteran's bronchial asthma manifested in a 
ratio of forced expiratory volume in one second (FEV-1) to 
forced vital capacity (FEV-1/FVC) of less than 40 percent, 
more than one asthma attack per week with episodes of 
respiratory failure, daily use of systemic high dose oral 
corticosteroids or immunosuppressive medication, diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO (SB)) less than 40-percent predicted, cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, episode(s) of acute respiratory failure or 
required use of oxygen therapy .  The veteran did have an 
isolated FEV-1 result of less than 40 percent of predicted.

2.  Beginning May 15, 2008 the competent medical evidence 
reveals that the veteran was diagnosed with right ventricular 
hypertrophy.


CONCLUSIONS OF LAW

1.  Prior to May 15, 2008 the criteria for an evaluation in 
excess of 60 percent disabling for asthma with COPD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic Codes 
6602, 6604 (2008).

2.  Beginning May 15, 2008 the criteria for an evaluation of 
100 percent disabling for asthma with COPD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
4.2, 4.7, 4.10, 4.97, Diagnostic Codes 6602, 6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A revised regulation clarifying evaluation of respiratory 
conditions, 38 C.F.R. § 4.96(d), became effective October 6, 
2006.  See 38 C.F.R. § 4.96(d); 71 Fed. Reg. 52457-01 (Sept. 
6, 2006).  The revision provides that when applying 
Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840-6845, 
post-bronchodilator studies are required.  While the recent 
revision did not include a reference to Diagnostic Code 6602, 
the Board notes that the regulations, and rating criteria, 
used to evaluate respiratory disabilities were earlier 
amended, effective from October 7, 1996.  See 61 Fed. Reg. 
46,720-46,731 (Sept. 5, 1996).  In particular, the change in 
regulations introduced the use of PFTs in the evaluation of 
respiratory disabilities.  The change noted that post-
bronchodilator values on PFTs were to be used in determining 
the level of impairment for various diseases including 
asthma.  61 Fed. Reg. 46,723.  

Asthma is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6602.  A 60 percent evaluation is warranted for FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
at least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is warranted for FEV-1 of less than 40 
percent predicted, or FEV- 1/FVC of less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

COPD is evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6604.  An FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO of 40 to 55 percent predicted, 
or; maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), is rated 60 percent disabling.  
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97, 
Diagnostic Code 6604.

The veteran's service-connected asthma with COPD disability 
is currently evaluated as 60 percent disabling pursuant to 
38 C.F.R. § 4.97, Diagnostic Codes 6602 and 6604.  

In a private pulmonary treatment note, dated in August 2003, 
the veteran was noted to have a FEV-1 of 71 percent of 
predicted and FEV-1/FVC of 67 percent.  The veteran's 
diffusive capacity of the lung for carbon dioxide (DLCO) was 
measured at 94 percent of predicted pre bronchodilator 
treatment and was not measured again after bronchodilator 
treatment.  The veteran was not noted to be prescribed 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.

In a private treatment record, dated in December 2003, the 
veteran's FEV-1 was noted to be 39 percent of predicted pre 
bronchodilator treatment and 40 percent of predicted post 
bronchodilator treatment.  The veteran's FEV-1/FVC was noted 
to be 53 percent pre bronchodilator treatment and 55 post 
bronchodilator treatment.  The veteran was not noted to be 
taking prescribed systemic high dose corticosteroids or 
immunosuppressive medications.

In a private pulmonary function test report, dated in 
November 2004, the veteran's FEV-1 was measured at 63 percent 
of predicted and the veteran's FEV-1/FVC was measured at 99 
percent.  The veteran was not noted to be prescribed systemic 
high dose corticosteroids or immunosuppressive medications.

In April 2005 the veteran was afforded a VA Compensation and 
Pension (C&P) examination in conjunction with his claim.  
Pulmonary function testing revealed a FEV-1 of 47 percent of 
predicted pre bronchodilator treatment and 53 percent of 
predicted post bronchodilator treatment.  Pulmonary function 
testing also revealed an FEV-1/FVC of 64 percent pre 
bronchodilator treatment and 63 percent post bronchodilator.  
The veteran was not noted to be prescribed systemic high dose 
corticosteroids or immunosuppressive medications.

In a private treatment record, dated in July 2005, the 
veteran's FEV-1 was noted to be 42 percent of predicted and 
the veteran's FEV-1/FVC was noted to be 80 percent.  The 
veteran was not noted to be taking prescribed systemic high 
dose corticosteroids or immunosuppressive medications.

In December 2005 the veteran was afforded a VA C&P pulmonary 
examination.  Pulmonary function testing was not performed.  
The veteran was not noted to be prescribed systemic high dose 
corticosteroids or immunosuppressive medications.

In a private treatment note, dated in January 2006, the 
veteran's FEV-1 was noted to be 42 percent of predicted and 
his FEV-1/FVC was noted to be 57 percent, both pre 
bronchodilator treatment.  The record indicated that no 
significant change occurred after administration of 
bronchodilators.  The veteran's DLCO was measured at 89 
percent of predicted pre bronchodilator treatment and the 
DLCO was not measured post bronchodilator treatment.  The 
results chart of the pulmonary function testing from January 
2006 reveals that the veteran's FEV-1 was measured as 47 
percent of predicted post bronchodilator treatment and his 
post bronchodilator treatment FEV-1/FVC was noted to be 82 
percent.  Again, the veteran was not noted to be taking 
systemic high dose corticosteroids or immunosuppressive 
medications.

In February 2006, the veteran's FEV-1/FVC was noted to be 62 
percent.

In an April 2006 letter, Dr. R.K. reported that pulmonary 
function tests between 2001 and 2006 revealed an FEV-1 of 39 
to 42 percent of predicted.

In May 2006, the veteran's FEV1 was reported as 37 percent of 
predicted and his FEV-1/FVC was noted to be 65 percent.

In June 2006 the veteran was afforded a VA C&P pulmonary 
examination.  It was noted that the veteran had PFTs done in 
May 2006 and did not want another test.  The examiner 
indicated that the veteran had taken his bronchodilators 
prior to the examination and, therefore, the examination 
results should be considered post bronchodilator treatment.  
The examiner also stated that FEV1 of 35.9 percent of 
predicted should be used for the disability determination.  
The veteran was not noted to be prescribed any oral or 
parenteral corticosteroids or immunosuppressive medications.

In a private treatment note, dated in October 2006, the 
veteran's FEV-1 was noted to be 42 percent of predicted and 
the veteran's FEV-1/FVC was noted to be 59 percent.  Both 
measurements were indicated to have been made pre 
bronchodilator treatment.  The veteran's DLCO was measured at 
86 percent of predicted pre bronchodilator treatment and no 
measurement was reported for any testing post bronchodilator 
treatment.

In December 2006 the veteran was afforded a VA C&P pulmonary 
examination.  Upon examination the veteran's FEV-1 was noted 
to be 43 percent of predicted pre bronchodilator treatment 
and 49 percent post bronchodilator treatment.  The veteran's 
FEV-1/FVC was noted to be 66 percent pre bronchodilator 
treatment and 70 percent post bronchodilator treatment.  The 
veteran was not noted to be taking high dose corticosteroids 
or immunosuppressive medications.

In an April 2007 statement, Dr. R.K. stated that the veteran 
could not be treated with higher doseages than 10 mg. 
Prednisone QD.

In November 2007 the veteran's medical records reveal that 
the veteran was treated at the emergency room for an acute 
asthma attack.

In a private treatment record, dated in December 2007, the 
veteran's FEV-1 was noted to be 43 percent of predicted and 
FEV-1/FVC was noted to be 65 percent.  The veteran's DLCO was 
measured at 67 percent of predicted pre bronchodilator 
treatment and was not measured again after bronchodilator 
treatment.  The physician indicated that the veteran uses 
inhaled corticosteroids every day and that the veteran only 
needed oral corticosteroids during acute exacerbations.

In a VA treatment record, dated in May 2008, the veteran's 
FEV-1 was noted to be 34 percent of predicted pre 
bronchodilator treatment and 39 post bronchodilator treatment 
and the veteran's FEV-1/FVC was noted to be 66 percent pre 
bronchodilator treatment and 66 post bronchodilator 
treatment.

The veteran's medical records reveal that the veteran has 
been consistently prescribed inhalational therapy 
medications, including albuterol, Advair, ipratopium bromide, 
Vanceril, Symbicort, and Atrovent, and oral medications, 
including motelukast NA, Theo-Dur, and tapering does of 
Prednisone, during the entire period covered by this appeal.

A. Prior to May 15, 2008

In light of the evidence, the Board finds that a 
preponderance of the evidence is against entitlement to an 
evaluation in excess of 60 percent disabling for the 
veteran's service-connected asthma with COPD prior to May 15, 
2008.  The evidence of record reveals that the veteran's FEV-
1, during the period of time covered by this appeal that pre-
dates May 15, 2008, is predominantly above 40 percent of 
predicted, for both pre and post bronchodilator treatment, 
and the veteran's FEV-1/FVC has never been measured below 40 
percent.  The PFT results as to FEV1 of record were 40 
percent or higher of predicted on eleven occasions.  One 
reading was 35.9.  An April 2006 physician's statement 
indicates that he had reviewed tests between 2001 and 2006 
that demonstrated FEV1 in the range of 39 to 42 percent.  
However, during the time period addressed herein, the test 
results of record do not indicate that he had less than 40 
percent of predicted FEV1 on more than one occasion.  In 
addition, the evidence does not show that he has more than 
one asthma attack per week with episodes of respiratory 
failure or the prescription of daily use of systemic high 
dose corticosteroids or immunosuppressive medications.  As 
such, the Board finds that the veteran's symptoms do not more 
nearly approximate those for an evaluation of 100 percent 
disabled pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.

The evidence of record does not support an evaluation in 
excess of 60 percent disabling for the veteran's service-
connected asthma with COPD for the period prior to May 15, 
2008 under 38 C.F.R. § 4.97, Diagnostic Code 6604.  As 
discussed above, the veteran's FEV-1 measurements are 
predominantly above 40 percent of predicted and the veteran's 
FEV-1/FVC ratio has never been measured as below 40 percent.  
In addition, the medical evidence of record does not reveal a 
DLCO of less than 40 percent of predicted, a diagnosis of cor 
pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or the required use of outpatient oxygen 
therapy.  As such, the veteran's symptoms do not more nearly 
approximate those of an evaluation of 100 percent disabling 
and an evaluation in excess of 60 percent for service-
connected asthma with COPD is not warranted for the period 
prior to May 15, 2008.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 60 percent disabling for service-connected asthma 
with COPD for the period prior to May 15, 2008, the doctrine 
is not for application.

B. Beginning May 15, 2008

In light of the evidence, the Board finds that a 
preponderance of the evidence warrants entitlement to an 
evaluation of 100 percent disabling for service-connected 
asthma with COPD for the period beginning May 15, 2008.  The 
evidence of record reveals that the veteran was diagnosed 
with right ventricular hypertrophy on May 15, 2008.  
Accordingly, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
6604, an evaluation of 100 percent disabling for the period 
beginning May 15, 2008 is granted.

C. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's asthma with COPD reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  While the 
veteran reported during the hearing that he had missed 
seventeen days of work over the prior year due to asthma, he 
also noted that while he originally indicated to VA that he 
lost twelve days, it was now up to seventeen based on asthma 
attacks he had in June and July.  During the period of time 
before the total disability rating is awarded, the loss of 
twelve days of work over a year-long period is contemplated 
by the 60 percent disability rating assigned.  Moreover, his 
asthma with COPD has not required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in March 2002 and January 2005 
that fully addressed all notice elements pertaining to the 
claim of entitlement to service connection for asthma and was 
sent prior to the initial AOJ decision granting service 
connection in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim of 
entitlement to service connection and of the appellant's and 
VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, the veteran submitted private treatment records, and 
he was afforded multiple VA medical examinations.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to an evaluation in excess of 60 percent 
disabling for service-connected bronchial asthma with chronic 
obstructive pulmonary disease (COPD), for the period prior to 
May 15, 2008, is denied.

Entitlement to an evaluation of 100 percent disabling for 
service-connected bronchial asthma with chronic obstructive 
pulmonary disease (COPD), for the period beginning May 15, 
2008, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


